MacLEAN, J. (dissenting).
The plaintiff, testifying that on November 6, 1906, in Harrisburg, Pa., he delivered a package, containing old gold and silver, and addressed to himself, to a passer-by, a driver who had “Adams Express Company” on his cap, the same name being on his wagon, and that the driver gave him a receipt and put the package into the wagon; that he lost the receipt, but got a copy from a man behind the counter of an office in Harrisburg, on the window of which was “Adams Express Company, in big letters,” a copy, introduced in evidence, on a partly printed form, apparently of that company, bearing date of November 6, 1906, and addressed to S. Berlin, from Harrisburg to New York, established, it would seem, a prima facie case, because counsel conceded the value of the package, provided its delivery was proven. The defendant,- resting without the introduction of any evidence in refutation, was not entitled to a non-suit ; much less a judgment upon the merits.
The judgment should therefore be reversed, and ordered back for a new trial.